Citation Nr: 0408364	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  97-03 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a rating in excess of 30 percent for a pain 
disorder, manifested by headaches, associated with 
psychological factors and a history of traumatic 
encephalopathy.


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


ATTORNEY FOR THE BOARD

R. M. Panarella, Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1944 to June 1946.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a November 1994 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia.  In April 1998 and 
November 1999, the Board remanded this matter to the RO for 
additional development.  The case has now been returned to 
the Board for further appellate review.  

During the pendency of this appeal the veteran initialed 
several additional claims, which were addressed by the RO.  
He filed a notice of disagreement with the denial of service 
connection for residuals of scarlet fever.  After a statement 
of the case (SOC) was issued (in July 2003), he did not 
submit a substantive appeal on that issue, and it is not 
before the Board.  The only issue properly now before the 
Board is that listed on the preceding page.


FINDING OF FACT

The veteran's pain disorder is manifested by headaches, 
generally functioning satisfactorily, with no more than 
definite social and industrial impairment.


CONCLUSION OF LAW

A rating in excess of 30 percent for a pain disorder, 
manifested by headaches, associated with psychological 
factors and a history of traumatic encephalopathy, is not 
warranted.  38 U.S.C.A. §§ 1155, 5103A (West 2002); 38 C.F.R. 
§§ 3.102, 4.1-4.14, 4.124, Diagnostic Code (Code) 9422 
(2003).





REASONS AND BASES FOR FINDING AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  The VCAA applies to all pending claims 
for VA benefits, and redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  38 
U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.102, 3.159.

VA must notify the appellant of evidence and information 
necessary to substantiate his claim and inform him whether he 
or VA bears the burden of producing or obtaining that 
information or evidence.  See 38 U.S.C. § 5103A; Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  VA must also make 
reasonable efforts to assist the appellant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A.  

In the present case, the veteran was informed of the evidence 
needed to substantiate his claim by means of the November 
1994, November 1996, and May 1999 rating decisions, the 
November 1996 SOC, the April 1998 and November 1999 Board 
remands, the May 1999, October 2002, and October 2003 
Supplemental Statements of the Case (SSOCs), and an August 
2003 letter from the RO.  In these documents, he was informed 
of the basis for the denial of his claim, of the type of 
evidence that was needed to submit to substantiate his claim, 
and of all regulations pertinent to his claim.  He was 
specifically advised of the provisions of the VCAA, including 
which evidence and information was his responsibility, and 
which evidence would be obtained by the RO.

In Pelegrini v. Principi, the U.S. Court of Appeals for 
Veterans Claims (Court) held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits promulgated by the agency of original 
jurisdiction (AOJ).  Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Here, the initial AOJ decision was made several 
years prior to the enactment of the VCAA; therefore, a VCAA 
notice would have been impossible at the time of the initial 
AOJ decision.  
The Board finds that any defect with respect to the timing of 
the VCAA notice was harmless error.  While the notice was not 
provided prior to the first AOJ adjudication of the claim, it 
was provided prior to the most recent transfer and 
certification of the case to the Board, and the content of 
the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was provided to the veteran.  He has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices.

In addition, Pelegrini included language that stated, in 
part, that a VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  In a recent precedent opinion, 
the VA General Counsel found that the Court's statements 
regarding this new element of the notice requirement were 
obiter dictum and not binding on the VA.  Rather, 38 U.S.C.A. 
§ 5103(a) does not require the VA to seek evidence from a 
claimant other than that identified by the VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.  Regardless, 
the Board finds that the various notices provided to the 
veteran cumulatively had the same effect, i.e., that he must 
provide all pertinent evidence in his possession.

As to the duty to assist, the RO considered the pertinent 
private medical records and obtained several specialized VA 
medical examinations and opinions.  The veteran did not 
request a personal hearing and he identified no additional 
sources of medical treatment.  Consequently, the RO has 
fulfilled its duty to assist the veteran, and no further 
action is necessary to comply with the VCAA.  

The veteran believes that his pain disorder is more disabling 
than reflected by the current rating.  Disability ratings are 
determined by evaluating the extent to which a veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, 
including employment, by comparing his symptomatology with 
the criteria set forth in the schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in the favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3.

As an initial matter, the Board observes that much of the 
medical evidence associated with the claims file concerns the 
appropriate diagnosis and etiology of the veteran's symptoms, 
and that it remains unclear whether his headaches are the 
result of traumatic encephalopathy or a more generalized pain 
disorder.  The veteran's service-connected disability will be 
rated based on the level of functional impairment shown, 
regardless of diagnosis.  

In an April 1951 rating decision, the RO granted service 
connection for traumatic encephalopathy, rated 30 percent.  
Subsequent rating decisions, including the rating decision on 
appeal, have confirmed and continued this rating.

Private medical records dated from March to July 1998 show 
that the veteran presented in March 1998 with complaint of 
head pain and left-sided neck and shoulder pain.  The 
physician had not seen the veteran for several years, and 
noted that the veteran had not had a work-up for his pain in 
approximately 20 years.  The pain had now worsened.  Upon 
examination, the veteran experienced mild pain along the 
spine in the thoracic and subscapular bursa area.  He was 
assessed with chronic headache with radiation of pain into 
the trapezius on the left.  The additional medical records 
concerned treatment for diabetes and hypertension. 

On August 1998 VA psychological evaluation, the veteran 
reported a history of chronic and severe headaches that 
radiated down the left side of his neck, shoulder, and back.  
He claimed that he had not worked since 1979 due to the pain.  
He reported no organic intellectual or cognitive impairment.  
He had situational anxiety and depression related to 
financial and health problems but denied all other 
psychiatric symptoms.  Objective findings were negative.  The 
examiner reviewed the veteran's records and observed that 
traumatic encephalopathy had been diagnosed in 1951, but that 
the record contained no modern diagnostic testing of the 
brain.  The examiner found that a differential diagnosis of 
the case would involve three diagnoses: the current 
neurological diagnosis, a pain disorder (headaches) 
associated with traumatic encephalopathy, a pain disorder 
associated with psychological factors as well as traumatic 
encephalopathy, and a pain disorder associated with 
psychological factors.  The examiner recommended a 
neurological evaluation.

On October 1998 VA neurological examination, the veteran 
complained of headaches that radiated to the neck and left 
shoulder and spine.  He had no other neurological complaint 
associated with the headaches.  He had begun to have 
significant debilitating symptoms 15 years prior, with severe 
fatigue and generalized weakness.  The pain and the fatigue 
now compromised his activities of daily living; however, his 
intellect was not compromised.  Evaluations of the high 
cortical functions and the cranial nerve examination were 
negative.  Muscle strength was intact, and upper extremity 
sensory examination and deep tendon reflexes were normal.  

The examiner commented that it would be difficult to evaluate 
the possibility of an organic encephalopathy secondary to 
trauma at this point.  The veteran appeared to be cognitively 
intact.  However, a severe trauma could lead to a post 
concussive syndrome that caused chronic headaches.  The 
examiner recommended that the veteran undergo a formal 
neuropsychological evaluation and an EEG.  He believed that 
the diagnosis of chronic pain syndrome with mixed medical and 
psychological components appeared appropriate.

In a February 1999 addendum, the VA psychologist noted that 
the veteran had undergone an EEG and that the results were 
negative for any typical encephalopathic patterns, 
lateralized abnormalities, or epileptic discharges.  However, 
negative EEG findings did not rule out the possibility that a 
significant head trauma could lead to a post concussive 
syndrome that caused chronic headaches.  The examining 
physicians had reviewed the file and determined that the most 
appropriate diagnosis was pain disorder (headaches) 
associated with psychological factors and a general medical 
condition (traumatic encephalopathy).
In a March 1999 letter, the veteran's private physician wrote 
that he had followed the veteran for the past seven years.  
During this time, the veteran had suffered from chronic 
fatigue syndrome, chronic pain syndrome, diabetes mellitus, 
and hypertension.  The veteran was unable to perform 
meaningful work due to his chronic fatigue and pain.

On March 1999 VA neuropsychological consultation, the veteran 
reported recurrent headache pain since service that was now 
nearly constant.  Only part of the neurobehavioral cognitive 
status examination and the Rey-Osterrieth Complex Figure Test 
could be administered because the veteran appeared to suffer 
an attack of weakness or fatigue and could not continue.  He 
stated that the examination procedure was too stressful.  The 
available test data were insufficient to support a conclusion 
for or against traumatic encephalopathy.  The examiner 
commented that the veteran performed above average for his 
age on the testing, that he appeared to have been successful 
with his education and career, and that neither he nor anyone 
else had noticed cognitive losses after the blow to the head.  
The examiner opined that it was unlikely that the veteran had 
a clinically significant traumatic encephalopathy.  Rather, 
he appeared to have a substantial pain problem.  As to the 
attack that ended the examination, the veteran may have a yet 
undiagnosed condition that depleted his energy, or he may 
have a histrionic disorder, as some elements of his self-
presentation were consistent with that disorder.

On May 1999 VA psychiatric examination, the examiner stated 
that the February 1999 report had failed to include a Global 
Assessment of Functioning (GAF) score for the veteran's Axis 
I diagnosis of pain disorder associated with psychological 
factors and a general medical condition.  A GAF score of 65 
was assigned, representative of some difficulty in social and 
occupational functioning, but generally functioning well with 
meaningful interpersonal relationships.  The examiner also 
added diagnoses of histrionic personality traits (Axis II) 
and headaches, history of head injury (Axis III).

On April 2003 VA medical examination, the veteran reported 
that he was being followed by his private physician for pain, 
hypertension, and diabetes.  He used prescription medication 
for his headaches and neck pain.  The pain was most severe in 
the back of his head and neck.  Physical examination was 
essentially negative other than tenderness of the neck at C3-
T1 and pain with extension.  Cranial nerves were intact.  A 
private September 2002 CT scan of the head showed a mild 
degree of generalized cerebral/cerebellar atrophy with 
scattered foci suggestive of lacunar ischemia/infarction.  A 
neck x-ray showed mild anterior listhesis between C3 and C4, 
related to degenerative changes, and significant degenerative 
disc disease at C5-C6 and C6-C7.  The diagnosis was pain 
disorder associated with psychological factors and a general 
medical condition.  

On April 2003 VA psychiatric examination, the veteran 
reported no history of psychiatric treatment or medication.  
His main complaints were continued pain and fatigue.  He 
denied all psychiatric symptoms.  He could maintain personal 
hygiene and activities of daily living.  Objective findings 
were negative.  Attention, concentration, thinking, and 
judgment were intact.  The diagnosis was pain disorder 
associated with psychological factors and a general medical 
condition.  

The veteran's pain disorder was initially assigned a 30 
percent schedular rating pursuant to 38 C.F.R. § 4.124, Codes 
8045-9304, which evaluates brain disease due to trauma.  
Under Code 8045, purely neurological disabilities, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
codes specifically dealing with such disabilities, with 
citation of a hyphenated code.

The veteran's pain disorder is currently assigned a 30 
percent schedular rating pursuant to 38 C.F.R. § 4.124, Code 
9422.  Under either Diagnostic Code 9304 or 9422, the  
disability is rated under the general rating criteria for 
psychiatric disabilities.  These criteria were amended during 
the pendency of this appeal, effective November 7, 1996.  The 
veteran is entitled to a rating under either the prior or 
(from November 7, 1996) the "new" rating criteria, 
whichever are more favorable.

Under the former criteria, a 30 percent rating was warranted 
where there was definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people and the psychoneurotic symptoms resulted in such 
reduction in initiative, flexibility, efficiency, and 
reliability levels as to produce definite industrial 
impairment.

A 50 percent rating was warranted where the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired and, by reason of 
psychoneurotic symptoms, the reliability, flexibility, and 
efficiency levels were so reduced as to result in 
considerable industrial impairment.

Under the current rating criteria, a 30 percent rating 
requires occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
a rating in excess of 30 percent under either the former or 
the revised criteria.  The record contains no evidence that 
the veteran exhibits any of the symptomatology necessary for 
a 50 percent rating.  VA examinations identified no 
deficiencies in cognitive ability, memory, or other thought 
processes.  The veteran continues to function adequately, 
perform tasks of daily living, and maintain interpersonal 
relationships.  

The Board recognizes that the veteran has claimed that he 
cannot work due to his headaches; however, the preponderance 
of the medical evidence is against this contention.  While 
the veteran's private physician has stated that the veteran 
can no longer perform productive work due to pain, that 
opinion is inconsistent with the numerous specialized VA 
examinations afforded the veteran.  The private physician 
provides no detailed explanation of the opinion.  VA 
examinations have not revealed (even by complaint alone) that 
the headaches which are the primary aspect of the disability 
are of such nature and severity as to be characterized as 
prolonged, prostrating.  (The RO denied a total disability 
rating based on individual unemployability and the veteran 
has not appealed that issue.)

When a single disability has been diagnosed both as a 
physical condition and a mental disorder, the rating agency 
shall evaluate it using a diagnostic code that represents the 
dominant (more disabling) aspect of the condition.  See 38 
C.F.R. § 4.126(d).  Therefore, the veteran's disability may 
alternatively be rated by analogy to migraines under  38 
C.F.R. § 4.124a, Code 8100.  However, the criteria for a 50 
percent rating under that code require very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability. The veteran's description of 
his headaches at the VA examinations does not meet these 
criteria.  Accordingly, application of Code 8100 would afford 
the veteran no greater benefit.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  There 
is no objective evidence that the veteran's pain disorder 
with headaches causes marked interference with employment, or 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards.  Accordingly, referral for extraschedular 
consideration is not indicated.  As the Board can identify no 
basis for an increased rating, the benefit sought on appeal 
must be denied.




ORDER

A rating in excess of 30 percent for a pain disorder, 
manifested by headaches, associated with psychological 
factors and a history of traumatic encephalopathy, is denied.



____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



